Case 1:20-mc-00778-GBD Document3 Filed 01/04/21 Page 1of1

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YOR

   

 

SAA AE TANI EIN

 

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv. 1:20-mc-778
DECCA RECORDS, INC., ef al., (Original Civil Action No. 46-779)
Defendants.

 

 

 

a ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

Dated: WAN o *y de +( Vege & Donwd,s

Ugihed Stafes District Court Judge
Southeristrict of New York

 

 

 
